Opinion issued November 27, 2018




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-17-00933-CR
                          ———————————
                         JACOBY WEST, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 230th District Court
                          Harris County, Texas
                      Trial Court Case No. 1538391


                        MEMORANDUM OPINION

     Jacoby West pleaded guilty to aggravated robbery with a deadly weapon and

was sentenced to 35 years’ imprisonment. See TEX. PENAL CODE § 29.03(a)(2). On

appeal, he contends that the trial court violated his right to due process by
considering extraneous offense information in the presentence investigation report

(“PSI”). He failed to preserve this issue for our review. We affirm.

                                   Background

      Jacoby West was charged with aggravated robbery with a deadly weapon.

See id. He pleaded guilty without an agreed punishment recommendation, and the

court postponed adjudication of guilt until a PSI could be prepared. After a PSI

was prepared, sentencing proceeded.

      At the sentencing hearing, the judge stated that he had reviewed the PSI,

which included letters of support and an addendum. At issue here, the addendum

alleged that while on bond for the underlying offense, West carjacked a vehicle

and used it to participate in an aggravated robbery. The carjacking victim identified

West in a photo array.

      The trial court gave both parties the opportunity to object to the PSI, and

neither side lodged any objections or requested any amendments. The State offered

the PSI into evidence, and the court admitted it without objection. The State did

not call any witnesses. West called two witnesses—his parents.

      After the hearing, the trial court sentenced West to 35 years’ imprisonment.

On appeal, West argues that his sentence should be vacated because the trial court

violated his right to due process by considering an extraneous offense in his PSI.




                                          2
                                      Analysis

      West failed to preserve error on this claim. Ordinarily, to preserve a

complaint for appellate review, a party must timely object to the trial court, state

the specific grounds for the objection, and obtain a ruling. TEX. R. APP. P. 33.1(a).

      Texas law is well settled that the failure to object to the contents of a PSI

waives an appellant’s complaints about those contents. Harris v. State, 416 S.W.3d
50, 52 (Tex. App.—Houston [1st Dist.] 2013, no pet.); see also Huntsberry v.

State, 2017 WL 1173894, at *2 (Tex. App.—Houston [1st Dist.] Mar. 30, 2017,

pet. ref’d) (mem. op., not designated for publication); Hollin v. State, 227 S.W.3d
117, 123 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d).

      Here, West did not object to the PSI at sentencing. The PSI was instead

admitted into evidence without objection. West filed no motion for new trial or

other objection to the PSI while his case was pending before the trial court. He

instead raised the challenge for the first time on appeal.

      Some complaints, such as those concerning absolute requirements, may be

considered on appeal even without an objection in the trial court. See Proenza v.

State, 541 S.W.3d 786, 792 (Tex. Crim. App. 2017) (citing Marin v. State, 851
S.W.2d 275, 279 (Tex. Crim. App. 1993)). But West makes no contention (and,

under our precedent, the record does not show) that he raises a claim that he did

not have to preserve. See Proenza, 541 S.W.3d at 792; Hollin, 227 S.W.3d at 123


                                           3
(PSI-based due process challenge was not preserved for appellate review when

appellant did not object to contents of PSI in trial court); Wissinger v. State, 702
S.W.2d 261, 264–65 (Tex. App.—Houston [1st Dist.] 1985, pet. ref’d).

                                   Conclusion

      We affirm.




                                               Jennifer Caughey
                                               Justice

Panel consists of Justices Higley, Lloyd, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4